 


109 HR 4222 IH: Child Health Investment for Long-term Development (CHILD and Newborn) Act of 2005
U.S. House of Representatives
2005-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4222 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2005 
Ms. McCollum of Minnesota (for herself, Mr. Shays, Mrs. Christensen, Ms. Jackson-Lee of Texas, Mr. McGovern, Mr. Leach, Ms. DeLauro, Mr. Berman, Mr. Payne, Mr. Grijalva, Mr. McDermott, Mr. Sanders, Mr. Honda, Mrs. Maloney, Mr. Case, Mr. McNulty, Mrs. Johnson of Connecticut, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To provide assistance to improve the health of newborns, children, and mothers in developing countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Health Investment for Long-term Development (CHILD and Newborn) Act of 2005. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Around the world, approximately 10.8 million children under the age of five die each year, more than 30,000 per day, almost all in the developing world. 
(2)Each year in the developing world, four million newborns die in their first four weeks of life. 
(3)Sub-Saharan Africa, with only 10 percent of the world’s population, accounts for 43 percent of all deaths among children under the age of five. 
(4)Countries such as Afghanistan, Angola and Niger experience extreme levels of child mortality, with 25 percent of children dying before their fifth birthday. 
(5)For children under the age of five in the developing world, preventable or treatable diseases, such as measles, tetanus, diarrhea, pneumonia, and malaria, are the most common causes of death. 
(6)Throughout the developing world, the lack of basic health services, clean water, adequate sanitation, and proper nutrition contribute significantly to child mortality. 
(7)Hunger and malnutrition contribute to over five million child deaths annually. 
(8)The lack of low-cost antibiotics and anti-malarial drugs contribute to three million child deaths each year. 
(9)Lack of access to health services results in 30 million children under the age of one year going without necessary immunizations. 
(10)Every year an estimated 250,000 to 500,000 vitamin A-deficient children become blind, with one-half of such children dying within 12 months of losing their sight. 
(11)Iron deficiency, affecting over 30 percent of the world’s population, causes premature birth, low birth weight, and infections, elevating the risk of death in children. 
(12)Two-thirds of deaths of children under five years of age, or 7.1 million children, including three million newborn deaths, could be prevented by low-cost, low-tech health and nutritional interventions. 
(13)Exclusive breastfeeding—giving only breast milk for the first six months of life—could prevent an estimated 1.3 million newborn and infant deaths each year, primarily by protecting against diarrhea and pneumonia. 
(14)An additional two million lives could be saved annually by providing oral-rehydration therapy prepared with clean water. 
(15)During the 1990s, successful immunization programs reduced polio by 99 percent, tetanus deaths by 50 percent, and measles cases by 40 percent. 
(16)Between 1998 and 2000, distribution of low-cost vitamin A supplements saved an estimated one million lives. 
(17)Expansion of clinical care of newborns and mothers, such as clean delivery by skilled attendants, emergency obstetric care, and neonatal resuscitation, can avert 50 percent of newborn deaths. 
(18)Keeping mothers healthy is essential for child survival because illness, complications, or maternal death during or following pregnancy increases the risk for death in newborns and infants. 
(19)Each year more than 525,000 women die from causes related to pregnancy and childbirth, with 99 percent of these deaths occurring in developing countries. 
(20)The lifetime risk of an African woman dying from a complication related to pregnancy or childbirth is 1 in 16, while the same risk for a woman in a developed country is 1 in 2,800. 
(21)Risk factors for maternal death in developing countries include early pregnancy and childbirth, closely spaced births, infectious diseases, malnutrition, and complications during childbirth. 
(22)Reducing maternal mortality requires birth spacing, access to preventive care, skilled birth attendants, and emergency obstetric care. 
(23)The role of the United States in promoting child survival and maternal health over the past three decades has resulted in millions of lives being saved around the world. 
(24)In 2000, the United States joined 188 other countries in supporting eight Millennium Development Goals designed to achieve “a more peaceful, prosperous and just world”. 
(25)Two of the Millennium Development Goals call for a reduction in the mortality rate of children under the age of five by two-thirds and a reduction in maternal deaths by three-quarters by 2015. 
(26)On September 14, 2005, President George W. Bush stated before the leaders of the world: “To spread a vision of hope, the United States is determined to help nations that are struggling with poverty. We are committed to the Millennium Development Goals.”. 
(b)PurposesThe purposes of this Act are to— 
(1)authorize assistance to improve the health of newborns, children, and mothers in developing countries, including by strengthening the capacity of health systems and health workers; 
(2)develop and implement a strategy to improve the health of newborns, children, and mothers, including reducing child and maternal mortality, in developing countries; 
(3)to establish a task force to assess, monitor, and evaluate the progress and contributions of relevant departments and agencies of the Government of the United States in achieving the United Nations Millennium Development Goals by 2015 for reducing the mortality of children under the age of five by two-thirds and reducing maternal mortality by three-quarters in developing countries.  
3.Assistance to improve the health of newborns, children, and mothers in developing countries 
(a)In generalChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 104(c)— 
(A)by striking paragraphs (2) and (3); and 
(B)by redesignating paragraph (4) as paragraph (2); 
(2)by redesignating sections 104A, 104B, and 104C as sections 104B, 104C, and 104D, respectively; and 
(3)by inserting after section 104 the following new section: 
 
104A.Assistance to improve the health of newborns, children, and mothers 
(a)AuthorizationConsistent with section 104(c), the President is authorized to furnish assistance, on such terms and conditions as the President may determine, to improve the health of newborns, children, and mothers in developing countries. 
(b)Activities supportedAssistance provided under subsection (b) shall, to the maximum extent practicable, be used to carry out the following activities: 
(1)Activities to strengthen the capacity of health systems in developing countries, including training for clinicians, nurses, technicians, sanitation and public health workers, community-based health workers, midwives and birth attendants, peer educators, and private sector enterprises. 
(2)Activities to provide health care access to underserved and marginalized populations. 
(3)Activities to ensure the supply, logistical support, and distribution of essential drugs, vaccines, commodities, and equipment to regional, district, and local levels. 
(4)Activities to educate underserved and marginalized populations to seek health care when appropriate, including clinical and community-based activities. 
(5)Activities to integrate and coordinate assistance provided under this section with existing health programs for— 
(A)the prevention of the transmission of HIV from mother-to-child and other HIV/AIDS counseling, care, and treatment activities; 
(B)malaria; 
(C)tuberculosis; and 
(D)child spacing. 
(6)Activities to expand access to safe water and sanitation. 
(7)Activities to expand the use of and technical support for appropriate technology to reduce acute respiratory infection from firewood smoke inhalation. 
(c)GuidelinesTo the maximum extent practicable, programs, projects, and activities carried out using assistance provided under this section shall be— 
(1)carried out through private and voluntary organizations, as well as faith-based organizations, giving priority to organizations that demonstrate effectiveness and commitment to improving the health of newborns, children, and mothers; 
(2)carried out with input by host countries, including civil society and local communities, as well as other donors and multilateral organizations; 
(3)carried out with input by beneficiaries and other directly affected populations, especially women and marginalized communities; and 
(4)designed to build the capacity of host country governments and civil society organizations.  
(d)Annual reportNot later than January 31 of each year, the President shall transmit to Congress a report on the implementation of this section for the prior fiscal year. 
(e)DefinitionsIn this section: 
(1)AIDSThe term AIDS has the meaning given the term in section 104B(g)(1) of this Act. 
(2)HIVThe term HIV has the meaning given the term in section 104B(g)(2) of this Act. 
(3)HIV/AIDSThe term HIV/AIDS has the meaning given the term in section 104B(g)(3) of this Act. . 
(b)Conforming amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 104(c)(2) (as redesignated by subsection (a)(1)(B) of this section), by striking and 104C and inserting 104C, and 104D;   
(2)in section 104B (as redesignated by subsection (a)(2) of this section)— 
(A)in subsection (c)(1), by inserting and section 104A after section 104(c);  
(B)in subsection (e)(2), by striking section 104B, and section 104C and inserting section 104C, and section 104D; and 
(C)in subsection (f), by striking section 104(c), this section, section 104B, and section 104C and inserting section 104(c), section 104A, this section, section 104C, and section 104D; 
(3)in subsection (c) of section 104C (as redesignated by subsection (a)(2) of this section), by inserting and section 104A after section 104(c); 
(4)in subsection (c) of section 104D (as redesignated by subsection (a)(2) of this section), by inserting and section 104A after section 104(c); and 
(5)in the first sentence of section 119(c), by striking section 104(c)(2), relating to Child Survival Fund and inserting section 104A.   
4.Development of strategy to improve the health of newborns, children, and mothers in developing countries 
(a)Development of strategyThe President shall develop a comprehensive strategy to improve the health of newborns, children, and mothers, including reducing newborn, child, and maternal mortality, in developing countries.  
(b)ComponentsThe strategy developed pursuant to subsection (a) shall include the following: 
(1)Programmatic areas and interventions providing maximum health benefits to populations at risk as well as maximum reduction in mortality, including— 
(A)costs and benefits of programs and interventions; and 
(B)investments needed in identified programs and interventions to achieve the greatest results.  
(2)An identification of countries with priority needs for the five-year period beginning on the date of the enactment of this Act based on— 
(A)the neonatal mortality rate; 
(B)the mortality rate of children under the age of five; 
(C)the maternal mortality rate; 
(D)the percentage of women and children with limited or no access to basic health care; and 
(E)additional criteria for evaluation such as— 
(i)the percentage of one-year old children who are fully immunized; 
(ii)the percentage of children under the age of five who sleep under insecticide-treated bed nets; 
(iii)the percentage of children under the age of five with fever treated with anti-malarial drugs; 
(iv)the percentage of children under the age of five who are covered by vitamin A supplementation; 
(v)the percentage of children under the age of five with diarrhea who are receiving oral-rehydration therapy and continued feeding; 
(vi)the percentage of children under the age of five with pneumonia who are receiving appropriate care; 
(vii)the percentage of the population with access to improved sanitation facilities; 
(viii)the percentage of the population with access to safe drinking water; 
(ix)the percentage of children under the age of five who are underweight for their age; 
(x)the percentage of births attended by skilled health care personnel; 
(xi)the percentage of women with access to emergency obstetric care; 
(xii)the potential for implementing newborn, child, and maternal health interventions at scale; and 
(xiii)the demonstrated commitment of countries to newborn, child, and maternal health. 
(3)A description of how United States assistance complements and leverages efforts by other donors, as well as builds capacity and self-sufficiency among recipient countries. 
(4)An expansion of the Child Survival and Health Grants Program of the United States Agency for International Development to provide additional support programs and interventions determined to be efficacious and cost-effective improving health and reducing mortality. 
(5)Enhanced coordination among relevant departments and agencies of the Government of the United States engaged in activities to improve the health of newborns, children, and mothers in developing countries. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit to Congress a report that contains the strategy described in this section. 
5.Interagency Task Force on Child Survival and Maternal Health in Developing Countries 
(a)EstablishmentThere is established a task force to be known as the Interagency Task Force on Child Survival and Maternal Health in Developing Countries (in this section referred to as the Task Force).  
(b)Duties 
(1)In generalThe Task Force shall assess, monitor, and evaluate the progress and contributions of relevant departments and agencies of the Government of the United States in achieving the Millennium Development Goals by 2015 for reducing the mortality of children under the age of five by two-thirds and reducing maternal mortality by three-quarters in developing countries, including by— 
(A)identifying and evaluating programs and interventions that directly or indirectly contribute to the reduction of child and maternal mortality rates; 
(B)assessing effectiveness of programs, interventions, and strategies toward achieving the maximum reduction of child and maternal mortality rates; 
(C)assessing the level of coordination among relevant departments and agencies of the Government of the United States, the international community, international organizations, faith-based organizations, academic institutions, and the private sector;  
(D)assessing the contributions made by United States-funded programs toward achieving the Millennium Development Goals; 
(E)identifying the bilateral efforts of other nations and multilateral efforts toward achieving the Millennium Development Goals; and 
(F)preparing the annual report required by subsection (f). 
(2)ConsultationTo the maximum extent practicable, the Task Force shall consult with individuals with expertise in the matters to be considered by the Task Force who are not officers or employees of the Government of the United States, including representatives of United States-based nongovernmental organizations (including faith-based organizations and private foundations), academic institutions, private corporations, the United Nations Children’s Fund (UNICEF), and the World Bank. 
(c)Membership 
(1)Number and appointmentThe Task Force shall be composed of the following members: 
(A)The Administrator of the United States Agency for International Development. 
(B)The Assistant Secretary of State for Population, Refugees and Migration. 
(C)The Coordinator of United States Government Activities to Combat HIV/AIDS Globally. 
(D)The Director of the Office of Global Health Affairs of the Department of Health and Human Services. 
(E)The Under Secretary for Food, Nutrition and Consumer Services of the Department of Agriculture. 
(F)The Chief Executive Officer of the Millennium Challenge Corporation. 
(G)The Director of the Peace Corps. 
(H)Other officials of relevant departments and agencies of the Federal Government who shall be appointed by the President. 
(2)ChairpersonThe Administrator of the United States Agency for International Development shall serve as chairperson of the Task Force.  
(d)MeetingsThe Task Force shall meet on a regular basis, not less often than quarterly, on a schedule to be agreed upon by the members of the Task Force, and starting not later than 90 days after the date of the enactment of this Act. 
(e)DefinitionIn this subsection, the term Millennium Development Goals means the key development objectives described in the United Nations Millennium Declaration, as contained in United Nations General Assembly Resolution 55/2 (September 2000).  
(f)ReportNot later than 120 days after the date of the enactment of this Act, and not later than April 30 of each year thereafter, the Task Force shall submit to Congress and the President a report on the implementation of this section.  
6.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act, and the amendments made by this Act, $660,000,000 for fiscal year 2007 and $1,200,000,000 for each of the fiscal years 2008 through 2011. 
(b)Availability of fundsAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.  
 
